Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Meister on 3/31/2021.

The application has been amended as follows: 
Claims 5-8 have been canceled and new claims 9-12 are allowable and presented below:

--9. A tethered ring game and kit comprised of:
a bottle support cradle having:
a rear support member configured to be fixated above ground level on a vertically erected structure; 
a shelf; and 
arms extending from either the rear support member or the shelf to define an upper opening;
wherein the rear support member, shelf, and arms define a space such that the bottle support cradle is configured to accept a target bottle through the upper opening and constrain a target bottle in a substantially vertical position such that a top portion of a target bottle is configured to extend above the opening defined by the arms; and

a ring of sufficient size configured to fit over a top portion of a target bottle; and a tether having first and second ends;
wherein the ring is attached to the first end of the tether and the second end of the tether is configured to be fixated to an overhead support at a position substantially above the bottle support cradle and to be positioned nearly equidistant between a player and the bottle support cradle; 
wherein the ring is configured to be swung, tossed, or flipped in a pendulum movement relative to the overhead support  in the direction of a target bottle in an endeavor to capture the ring around the top portion of a target bottle.


10.  The tethered ring game and kit of Claim 9, wherein:
the ring is made of a metallic material and has sufficient weight to keep the tether taut while swinging the ring in a pendulum movement; and
the bottle support cradle is: 
(a) configured to be mounted directly to a wall, post, or structure; or 
(b) mounted to a planar mount element which in turn is configured to be mounted to a wall, post, or structure.

11.  The tethered ring game and kit of Claim 9, wherein:
the ring is made of a metallic material and has sufficient weight to keep the tether taut while swinging it in a pendulum movement.

12.  The tethered ring game and kit of Claim 9 further comprising:
a light source mounted to the bottle support cradle located at a substantially high elevation to shed light on a target bottle.--




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is that the prior art of record neither teaches nor suggests a game/kit having a ring at the end of a tether to be mounted to a ceiling wherein the target is a bottle which is constrained within a cradle device which is to be mounted about ground level.  The closest prior art of record, McGetrick, Hilbert Jr. et al, and Arnette taken as a whole, disclose a game kit significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/31/2021